842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre ANDERSON, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 87-2130.
United States Court of Appeals, Sixth Circuit.
March 29, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se Michigan plaintiff appeals the district court's judgment dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed his complaint pursuant to 42 U.S.C. Sec. 1983.  He alleged that the prison environment has adversely affected his mental activity, and that he has been denied equal treatment, the right to receive psychological treatment, and the right of fair conduct report hearings.  Plaintiff requested that he be used in experimental projects or executed by the electric chair.


3
The district court dismissed the complaint without prejudice as frivolous under 28 U.S.C. Sec. 1915(d).  Upon review, we conclude that dismissal was proper.


4
Accordingly, the district court's judgment is hereby affirmed for the reasons stated by the district court in its opinion filed October 13, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.